Citation Nr: 0729815	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-38 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with spondylolisthesis and lumbar 
spinal stenosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He served in the National Guard from September 1972 
until July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision from the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.


FINDING OF FACT

The weight of the competent medical evidence for and against 
the claim is at least in relative equipoise on the question 
of whether the veteran's degenerative disc disease of the 
lumbar spine with spondylolisthesis and lumbar spinal 
stenosis are related to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease of the lumbar spine with 
spondylolisthesis and lumbar spinal stenosis were incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
November 2002, April, July and October 2003, July 2004 and 
October 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and what evidence he 
should provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records, examination 
reports and medical opinion, along with private medical 
evidence, and the veteran's Social Security disability 
decision have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist. 

Although the RO made two requests for the veteran's Army 
service medical records for the period of July 1968 through 
July 1970, the response was negative, and no information was 
provided as to where such medical records might be located.  
Thus, the only service medical records in the file are the 
veteran's National Guard records from September 1972 through 
July 2002.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to an increased 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the disability rating and 
effective date assigned by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing, and 
arguments presented by the representative organization.  
Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi,
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2006).    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he injured his back in 1970 in the 
Army when a 5 ton truck in which he was riding overturned, 
and food service equipment it was carrying landed on his 
spine.  He further contends that he was injured again in June 
2002 while on active duty for training with the National 
Guard when he lifted heavy material onto a field equipment 
vehicle.  He also contends that he aggravated these back 
injuries in July 2004 after service, and as a result, his 
lumbrosacral degenerative disc disease has become worse over 
the years.
  
Because the VA cannot find the appellant's service medical 
records for his periods of Army service from July 1968 to 
July 1970, it has a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  The 
benefit-of-the doubt doctrine applies, which provides that 
when there is an approximate balance of positive and negative 
evidence regarding any material issue, the benefit of the 
doubt goes to the claimant.  38 U.S.C.A. § 5107(b); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 264(1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).
  
Evidence submitted in support of the veteran's claim includes 
his January 1970 letter home.  The letter relates to the 5 
ton truck roll-over accident in service in which he received 
back injuries.  The letter notes the veteran was hospitalized 
and had difficulty walking for three weeks.  In support of 
this incident, the veteran obtained a buddy statement dated 
January 2000 from someone with whom he grew up and served 
with in the Army who indicated that he knew of this incident 
when it happened.

Additional evidence submitted in support of the veteran's 
claim includes a private x-ray report of June 1991, which 
indicated that the veteran had spondylolesthesis and changes 
of the upper lumbar spine "possibly related to prior 
trauma".  Service medical records also show that the 
appellant was put on a physical profile in March 1992, 
February and April of 1995 that prohibited running or heavy 
lifting.  In February 1999 the veteran's military 
occupational specialty was changed from transportation 
operator to food service specialist.  In November of 1999 the 
veteran's reported medical history showed him as having 
spondylolisthesis and mild scoliosis.

Private treatment records from August 1999 to February 2001 
in which the veteran's private osteopathy doctor prescribed a 
lumbar corset for his lumbosacral degenerative disc disease 
condition, and treated him with pain medication.  From August 
1999 through December 2001 two private orthopedic physicians 
treated the veteran with an injection for pain and discussed 
possible surgery.  They also put him on light duty with no 
heavy lifting, and advised against National Guard active duty 
for training during that time.  

The evidence in favor includes a September 2000 National 
Guard medical review board's findings which stated that the 
veteran was unfit for retention in his current military 
occupational specialty due to degenerative disc disease, 
spondylolisthesis and spinal stenosis and that he should be 
reclassified to any specialty requiring no lifting over 15 
pounds or running.

Further, a July 2001 line of duty investigation of the 
veteran's complaints for back pain while he was on active 
duty for training in Ft. Stewart, Georgia, but concluded that 
the veteran incurred no injury at that time, only the on-set 
of pain.  The record also noted the veteran's chronic history 
of back pain.  In May 2002 another private orthopedic 
physician advised the veteran against heavy lifting and 
stooping.  In July 2002 the veteran received private 
rehabilitation treatment for the June 2002 back injury he 
sustained in the National Guard while on active duty for 
training.  Further in the veteran's favor are VA treatment 
records and examination reports from June 2000 through 
November 2005 that indicate the veteran was treated for pain 
with injection and medication.  

Also of record are VA clinical records from October 2004 
through June 2005 showing the appellant received VA treatment 
for his back including pain medications and steroid 
injection.  A VA examiner of May 2005 reviewed the claims 
file along with the private nexus opinion of July 2004, and 
found the veteran's history of in-service spine injury in 
1970 to be credible.  This examiner also opined that the 
veteran's back condition was at least as likely as not caused 
by or as the result of his military service.  The examiner 
also noted that there might be some aggravation of the 
veteran's lumbar spine condition as a result of injuries 
sustained both in the private sector and in the National 
Guard.  

The evidence in favor also contains numerous statements dated 
April 2006, including a buddy statement from someone with 
whom he served in the National Guard, to the effect that the 
veteran experienced pain pertaining to his back disability.  
Other attestations to the veteran's back disability are from 
his wife who wrote that when she first met the veteran in the 
early 1970s, he told her about his back injury in the Army, 
and that through-out the time he was in the National Guard he 
injured his back on monthly drills or during summer camp, and 
that he was retired from the National Guard because of his 
back disability.  In addition the veteran provided statements 
from four other individuals as to his history of back 
disability and its connection to his service.  

The evidence in favor of the veteran's claim includes the 
March 2007 personal hearing in which the veteran testified 
that in January 1970 he was riding in the back of a 5 ton 
truck with six other troops hauling foodservice equipment 
when their truck hit a ditch, rolled over, and they were 
thrown out.  He was treated in the hospital, and he had 
difficulty walking for three weeks.  The veteran also stated 
that in July of 1978 he injured his back again so badly that 
he had to be taken on a backboard to a field hospital for two 
weeks in care of a forward unit, and that he was treated by 
medical personnel from Ft. Hood, Texas.  He further testified 
that he was placed on light duty from 1990 until January of 
2002, and that in July 2002 he reinjured his back while 
lifting fuel gear and field equipment. The veteran's sister, 
who also served in the military, corroborated her brother's 
testimony, and stated that she recalled his being hurt again 
while he served in the National Guard.  These statements by 
the veteran and his sister have been consistent and credible.  

The negative evidence against the claim occurring in or being 
aggravated by service includes a July 1978 service medical 
record that indicates the veteran's back was injured in his 
civilian job, and June 1991 private treatment records for an 
injury to his lower back when he slipped on a step coming 
down from the truck he was driving for his civilian employer.  
Also weighing against the veteran's claim are routine 
National Guard medical evaluation reports from 1980 through 
1995 in which no back conditions or problems are noted.  
Additionally, a VA examiner opined in June 2005 that it was 
difficult to determine the increased manifestations of the 
veteran's lumbrosacral degenerative disc disease that were 
due to non-service connected injuries.

Finally, in terms of negative evidence, of significant note 
is the absence of the veteran's Army service medical records 
for July 1968 to July 1970.  While the absence of evidence of 
the in-service injury is some evidence to be considered, the 
Board is aware of the heightened duty to consider the benefit 
of the doubt rule.  See Cromer v. Nicholson, 10 Vet. App. 215 
(2005).  In weighing the facts, the Board finds the evidence 
for and against the claim to be in equipoise.  The evidence 
against the claim is the absence of Army medical records from 
1970 during which time the appellant asserts that he was 
injured, and the fact the veteran was also injured on his 
civilian job in 1978 and 1991.  The evidence in favor of the 
claim is the veteran's letter home (close in time to his Army 
injury), his credible testimony and that of his sister, and 
VA and private opinion linking the veteran's current 
lumbrosacral degenerative disc disease to in-service injury.  
Thus, the Board resolves any benefit of doubt in the 
appellant's favor in finding that the veteran's lumbrosacral 
degenerative disc disease occurred in service. 

On the question of current disability, in this case, a 
private examiner physician in November 2006 diagnosed the 
appellant with degenerative disc disease.  A VA examiner in 
May and June of 2005 found the veteran to have degenerative 
disc disease of the lumbar spine, with spondylolisthesis, 
spondylosis, spondylolysis, spinal canal stenosis, 
radiculopathy and scoliosis. 
 
As to medical nexus, a private orthopedic physician of July 
2004 found that a contemporaneous aggravation of his back 
condition was related to his activity in the military, and 
that from his history, he has had intermittent aggravation of 
his back by military activity.  The May 2005 VA examiner, who 
reviewed the claims file including private treatment records 
and opinion, opined that it was at least as likely as not 
that the veteran's lumbrosacral degenerative disc disease was 
caused by, or a result of his military service, and 
aggravated later by injuries both in the private sector and 
in the National Guard.

For the above reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the weight 
of the evidence demonstrates that the veteran's lumbrosacral 
degenerative disc disease was incurred in service.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with spondylolisthesis and lumbar spinal 
stenosis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


